Title: To James Madison from José Álvarez de Toledo, [ca. June 1815]
From: Toledo y Dubois, José Álvarez de
To: Madison, James


                    
                        [ca. June 1815]
                    
                    Statement of facts respectfully submitted to the Consideration of his Excellency James Madison President of the united States.
                    The Mexicain Schooner Eagle sailed from the port of Neworleans bound to Naulta, in the province of Vera Cruz, regularly cleared at the Custom house, and with the Knowledge & permission of General Jackson. That schooner was chartered by General Toledo for the purpose of taking to the above mentionned port, the following officers, Colonel Bean, Lt. Colonel Galvan, Major Torren, Capt. Ramires & Lieutn. Lombardini, belonging to the Republicain army of the south of mexico. The schooner was, by agreement, to remain at the orders of the military Commander of Naulta in order to receive on board the minister of the republic sent near the Government of the united States, who was to take passage on board of

her with the necessary funds which the said minister had to bring over for the service of the mexican Government.
                    On the arrival of the schooner, the passengers were landed, and by superior Orders, said vessel was fitted out as a privateer to cruize against the spanish royalists, and made several prizes. In Consequence of Some damages and the loss of her bowsprit occasioned by bad weather, the schooner put in distress into Barataria, where she found the mexican Schooner General morales from the port of the Boquilla de piedra, with a rich cargo bound to New orleans, but which on account of bad weather & the loss of her tiller, and being very leaky put into Barataria.
                    Julio Cesar Aningoni Captn. of the privateer wrote immediately to General Toledo to inform him of all the circumstances, requesting him to Call on the Collector of the Custom, in order that an officer may be sent on board, to take Care that nothing should be landed. General Toledo handed the letter to the collector who immediately sent an officer on board said vessel, but on his arrival at Barataria fond that an armed vessel of the united States had taken possession of the aforesaid mexican Schooners, which were brought at New orleans where they were libelled &c. The navy wanted to have them condemned as Pirates, the Custom house on the plea of Smugling, and the Spanish Consul Claimed them as Spanish property.
                    In the mean time, General Toledo was accused of having armed & fitted out the Privateer in question, in a port of the united States, a writt was issued against him, and to avoid incarceration, was obliged to give bail for ten thousand dollars.
                    Afterwards the General was summoned to appear before the District court on the 27th. of may, where he repaired with all his wittness in order to prove, that he never had had the least participation in the said privateering Business, but simply that in his capacity of agent of the mexican Government, he had contracted with the Captn. of the Schooner for the outward passag⟨e⟩ of Several officers, and the passage of a mexican minister with funds to the united States.
                    The Jury did not meet, and the court adjourned to the month of august following, during this interval, General Toledo remains in the same predicament, still under bail, without being able to repair where his interests call him, his honour is still impeached, and for no other Crime than to have incurred the odium & hatred of Judge Hall, which he dispenses to all the friends of General Jackson, and principally, in this case, the General is the objet of peculiar animosity, because the schooner Eagle sailed with & under the protection of General Jackson.
                    General Toledo respectfully Begs that the President be pleased to give the necessary orders to Stop & Suspend the proceedings of that Court, against his person; he sollicitts the Kind & lawfull interference of his

Excellency, not like a Guilty man who is affraid of being found Criminal, but like a victim doomed to perdition by the Ennemies of the freedom of Spanish america (men very numerous in this part of the Country) and who may perhaphs, through their nefarious proceedings Succeed, with or without reason, in depriving General Toledo of his liberty, or in endeavouring to Keep him in New orleans, to prevent him from attending to the important concerns which imperiously Call him to his post.
                    The machinations of the Ennemies of General Toledo are so active and so manifest, that it is only necessary to represent, that this cause has been for a Great length of time pending before the Court, without having been tried, that the last day of the session was selected for the pleadings which did not take place on account of the non appearance of the Jurymen.
                    Whether intentionnal or accidental, it is not the less true, that these delays will leave the character & honour of the General, against whom, no proof of Guilt can be produced, subject to Suspicions & vexations & will prolong his detention.
                    Should the President refuses to grant the favour hereto sollicited, His Excellency is earnestly entreated, to give the proper directions, So as the trial may be brought to a Speedy issue, and that General Toledo may not be exposed to any more injurious, arbitrary and detrimental delays.
                